                                                    Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 1 of 13




                                               JESSE A. RANSOM, ESQ.
                                           1   RANSOM PLLC
                                           2   Nevada Bar No. 13565
                                               64 N. Pecos Rd, Suite 1100
                                           3   Henderson, NV 89074
                                               Telephone: (702) 337-3718
                                           4   Email: jesse@ransomlegal.com
                                           5
                                               Attorney for Plaintiff Newton Dorsett
                                           6                                  UNITED STATES DISTRICT COURT
                                           7                                          DISTRICT OF NEVADA
                                           8
                                           9   NEWTON DORSETT,
                                                                                                     Case No.: 2:21-cv-985
                                          10                Plaintiff,

                                          11                                                         COMPLAINT
                                               v.
              HENDERSON, NEVADA 89074




                                          12
               64 N. PECOS RD, STE 1100




                                               BRIAN MOGENSEN; ESA LTD, LLC;
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13   DOES I through X, inclusive; and ROE
                                               CORPORATIONS I through X, inclusive,
                                          14
                                                            Defendants.
                                          15

                                          16

                                          17           Plaintiff Newton Dorsett, by and through counsel, complains and alleges as follows:

                                          18                                          JURISDICTION AND VENUE

                                          19           1.       This Court has jurisdiction under 28 U.S.C. § 1332 as the matter in controversy is in

                                          20   excess of $75,000 and there is complete diversity of citizenship between Plaintiff and Defendants.

                                          21           2.       Venue is proper in the United States District Court for the District of Nevada under 28

                                          22   U.S.C. § 1391(b)(2) as a substantial part of the events, transactions, acts, and violations of law occurred

                                          23   within this district.

                                          24                                                   PARTIES

                                          25           3.       Plaintiff Newton “Newt” Dorsett, at all times relevant herein, was and is a resident of

                                          26   Shreveport, Louisiana.

                                          27           4.       Defendant Brian Mogensen, at all times relevant herein, was and is a resident of Cedar

                                          28   Rapids, Nebraska or Johnstown, Ohio.
                                                  Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 2 of 13




                                           1          5.      Defendant ESA LTD, is a Nevada limited liability company, established on or about

                                           2   October 19, 2016 (Nevada Business ID NV20161617889, now revoked). Its principal place of

                                           3   business was in Las Vegas, Nevada.

                                           4          6.      The true names and capacities of the Defendants designated herein as DOES I-X and

                                           5   ROE CORPORATIONS I-X, inclusive, are presently unknown to Plaintiff, who, therefore, sues these

                                           6   Defendants by such fictitious names. Plaintiff is informed and believes, and thereon alleges, that these

                                           7   Defendants, and each of them, designated as DOES I-X and ROE CORPORATIONS I-X, inclusive,

                                           8   are, or may be, legally responsible for the events referred to in this action, and caused damages to
                                           9   Plaintiff, as herein alleged. Plaintiff will ask leave of this Court to amend the Complaint to insert the
                                          10   true names and capacities of such Defendants when the same have been ascertained, and to join them
                                          11   in this action, together with the proper charges and allegations.
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12                                          GENERAL ALLEGATIONS
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13          7.      This action arises from a multimillion-dollar fraudulent sports betting investment

                                          14   scheme involving Defendant Brian Mogensen and spearheaded by John Thomas, Thomas Becker, and

                                          15   their companies Einstein Sports Advisory LTD, LLC and ESA LTD, LLC, among other companies

                                          16   and individuals. The scheme involved selling unregistered securities to investors across the country,

                                          17   under the guise of pooling investor funds to place sports bets in Las Vegas casinos. Investors were

                                          18   told that they would be able to make upward of ten times their initial investment within a short period

                                          19   of time and with very little risk, all based on a proprietary sports betting system.

                                          20          8.      Starting on or about August 2014, Thomas Becker (“Becker”), a resident of Henderson,

                                          21   Nevada, and John Thomas (“Thomas” a/k/a, John Rodgers, Johnathan West, John Frank, and John

                                          22   Marshall), also a resident of Henderson, Nevada, began soliciting and securing investments for pooled

                                          23   investor funds that would be used to bet on sporting events. Neither Becker nor Thomas was or is

                                          24   registered with the SEC in any capacity.

                                          25          9.      As part of the fraud, Thomas and Becker established Einstein Sports Advisory, LLC

                                          26   (“Einstein”), a Nevada limited liability company, on or about November 3, 2015 (Nevada Business ID

                                          27
                                                                                                 2
                                          28
                                                   Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 3 of 13




                                           1   NV20151658501, now revoked). Its principal place of business was in Henderson, Nevada. Einstein

                                           2   is not registered with the SEC in any capacity. Becker was the Managing Member of Einstein.

                                           3             10.   Thomas and Becker established ESA LTD (“ESA”), a Nevada limited liability

                                           4   company, on or about October 19, 2016 (Nevada Business ID NV20161617889, now revoked). Its

                                           5   principal place of business was in Las Vegas, Nevada. ESA is not registered with the SEC in any

                                           6   capacity. Becker was the Managing Member of ESA.

                                           7             11.   Thomas and Becker recruited a large network of brokers and agents across the United

                                           8   States to find and solicit investors for the scheme.
                                           9             12.   In or about early 2016, Mogensen began working as a broker for Einstein and ESA and
                                          10   solicited and secured investments for the scheme. Mogensen is not registered with the SEC in any
                                          11   capacity, nor is he associated with any registered broker.
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12             13.   In addition to Einstein and ESA, Thomas and Becker formed other entities created to
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13   advance the fraud, including QSA, LLC, Vegas Basketball Club, LLC, Vegas Football Club, LLC,
                                          14   Wellington Sports Club, LLC, and Welscorp, Inc.
                                          15             14.   Generally, the scheme was same for each broker, agent, and entity. Investors were
                                          16   induced to sign a Sports Advisory Agreement with one of the entities. The Sports Advisory
                                          17   Agreements stated that through use of a “proprietary handicapping system that is highly accurate in
                                          18   predicting the outcome” of sporting events, that the entity would manage the investor’s funds by

                                          19   making picks and placing bets with Nevada sportsbooks. Terms varied from each agreement but

                                          20   returns on the investment were guaranteed, some as high as 1000% over a period of only a few months.

                                          21             15.   Becker, Thomas, and their brokers and agents told investors that their funds would be

                                          22   pooled with other investor funds when placing bets and that they would share in the profits generated

                                          23   by the pooled betting. Under the Sports Advisory Agreement, once a fund hit a specific investment

                                          24   return, the entity would give 50% of the target fund back to the investor and keep the remainder for

                                          25   itself.

                                          26

                                          27
                                                                                                 3
                                          28
                                                  Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 4 of 13




                                           1             16.   Under the scheme, brokers would collect a percentage of each investment paid after a

                                           2   Sports Advisory Agreement was signed, and a percentage of any commissions would be paid to

                                           3   investors.

                                           4             17.   Investors were given individual accounts and passwords to access an online account

                                           5   that included a spreadsheet that showed the status and history of the investment fund and outcome of

                                           6   betting activity. The online database was updated by Thomas and Becker.

                                           7             18.   However, almost none of the invested funds were used to place bets on sporting events.

                                           8   Thomas and Becker paid front-end and back-end monies to brokers and agents, and then spent the
                                           9   majority of the money on funding a lavish lifestyle and for personal use. New investments were used
                                          10   to pay brokers and agents and then pay earlier investors who wished to withdraw their investment.
                                          11                                      MOGENSEN SOLICITS PLAINTIFF
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12             19.   In or about the fall of 2016, Defendant Mogensen began to solicit Plaintiff to invest in
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13   the scheme. Plaintiff was introduced to Mogensen via a business contact. Mogensen informed Plaintiff

                                          14   about the potential investment into Einstein. Mogensen represented that Einstein had a proprietary

                                          15   handicapping system that was incredibly accurate at determining the wining outcome of sporting

                                          16   events.

                                          17             20.   Defendant Mogensen stated that the Plaintiff could earn returns over ten times

                                          18   Plaintiff’s initial investment in only a few months by investing in Einstein and allowing them to place

                                          19   sports bets with pooled investment funds.

                                          20             21.   Plaintiff was initially not interested in investing in Einstein and declined.

                                          21             22.   Defendant Mogensen continued to solicit Plaintiff’s investment into Einstein

                                          22   throughout 2016 and into 2017.

                                          23             23.   Mogensen sent Plaintiff a copy of a check dated 9/21/2016 for $50,000 payable to

                                          24   Mogensen drafted from Nevada State Bank. Mogensen represented that this was Mogensen’s first

                                          25   payment from Einstein after he invested $25,000 in April 2016. Mogensen further represented that

                                          26

                                          27
                                                                                                 4
                                          28
                                                  Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 5 of 13




                                           1   Mogensen’ remaining investment in Einstein was worth over $100,000, all from his initial $25,000

                                           2   investment.

                                           3           24.    In our about April 2017, Mogensen sent Plaintiff a copy of a check dated 4/18/2017 for

                                           4   $162,000 from ESA to Mogensen with a printed note that said, “Fwd:FWD:FWD: Attached 162500

                                           5   check on time 25000 invested may 3 total net income 337500 dollars 10 months 2 weeks net profit

                                           6   8035 dollars every week april 1 new starting bankroll 100000 april 1 2017 goal 1250000 or more in

                                           7   my pocket all started with 25000 best investment in the world today may 3 let baseball money be

                                           8   made.” (copied as drafted).
                                           9           25.    Mogensen provided access to an online spreadsheet and offered a free webinar to
                                          10   explain Einstein’s sports betting process. Mogensen represented that the Einstein spreadsheet
                                          11   contained all the historical information on the various bets and success of the investment. Mogensen
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12   represented that Einstein had only 6 losing days out of 54 betting days between May 2016 and May
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13   2017.
                                          14           26.    Mogensen represented to Plaintiff that the investment was properly established in
                                          15   Nevada and fully complaint with all relevant laws and regulations.
                                          16           27.    In or about July 2017, relying on Mogensen’s representations, including copies of
                                          17   checks from ESA and Mogensen’s Sports Advisory Agreements, as well as information on the Einstein
                                          18   spreadsheet, Plaintiff invested in the scheme.

                                          19           28.    On or about July 31, 2017, John Thomas, using the name Jonathan West, emailed

                                          20   Plaintiff (from the email jwest@einsteinsports.net) a populated copy of a Sports Advisory Agreement

                                          21   between Plaintiff and Einstein for an initial investment of $100,000. Mogensen was copied on the

                                          22   email (brianm@einsteinsports.net).

                                          23           29.    The Sports Advisory Agreement stated that the target fund would be $800,000 to be

                                          24   reached within 120 days. Once the target amount was reached, Einstein would pay Plaintiff $400,000,

                                          25   50% of the target fund.

                                          26

                                          27
                                                                                                5
                                          28
                                                  Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 6 of 13




                                           1          30.     On or about July 31, 2017, Plaintiff executed the Sports Advisory Agreement and

                                           2   returned it to Thomas and Mogensen.

                                           3          31.     On or about August 18, 2017, Plaintiff wired $100,023.84 to ESA’s account at US

                                           4   Bank in Henderson, Nevada.

                                           5          32.     Thomas and Mogensen used an ESA corporate account to accept funds for Plaintiff’s

                                           6   investment into Einstein and did not disclose to Plaintiff that ESA and Einstein were in fact two

                                           7   separate Nevada limited liability companies.

                                           8          33.     At no point was Plaintiff’s investment ever invested in Einstein or used for placing
                                           9   sports bets. Mogensen, Becker, and Thomas split Plaintiff’s money for their personal use. ESA paid
                                          10   Mogensen an upfront commission from Plaintiff’s $100,023.84 investment. The rest of the money
                                          11   went into the ESA account to be used by Thomas and Becker for their personal expenses.
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12          34.     Between August 2017 and about July 2019, Plaintiff would periodically login to his
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13   Einstein account and view the status of his purported investment. Plaintiff periodically contacted
                                          14   Mogensen via phone or text to discuss the investment.
                                          15          35.     Plaintiff did not withdraw any of his investment from Einstein. Plaintiff relied on the
                                          16   information provided to him via his online Einstein account and the spreadsheet. Plaintiff continued
                                          17   to rely on information and representations from Mogensen that the investment was profitable and that
                                          18   he should continue to roll over the investment and not withdraw any funds. At no point did Mogensen

                                          19   or anyone else inform Plaintiff that he would not be able to withdraw his money or that there were any

                                          20   negative issues impacting the investment.

                                          21          36.     In or about July 2018, based on the information portrayed in Plaintiff’s online Einstein

                                          22   account and Mogensen’s continued representations in the soundness and profitability of the

                                          23   investment, Plaintiff executed a second Sports Advisory Agreement to roll over all accumulated profits

                                          24   back into the Einstein investment.

                                          25          37.     As early as July 2017, Einstein began having issues making on-time payments to

                                          26   investors wishing to withdraw funds. In or about late 2018 and early 2019, Einstein stopped making

                                          27
                                                                                               6
                                          28
                                                  Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 7 of 13




                                           1   on-time payments to investors of withdrawals from investor accounts. Investors began to complain

                                           2   and seek full payment from Einstein. No payments were made. Investors complained to the Securities

                                           3   and Exchange Commission.

                                           4          38.     In or about May 2019, local news in Nevada reported on Einstein and the potential SEC

                                           5   investigation into the sports betting funds.

                                           6          39.     At no point did Einstein, ESA, Mogensen, or any other entity or individual tell Plaintiff

                                           7   about any potential issues withdrawing money from Plaintiff’s investment. Mogensen knew that

                                           8   Einstein and ESA were not investing the money as represented and that the money was not available
                                           9   for withdrawal. Mogensen intentionally did not inform Plaintiff of any financial troubles.
                                          10          40.     In or about July 2019, Plaintiff’s total investment into Einstein via his initial payment
                                          11   to ESA was purportedly worth approximately $3.8 million dollars.
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12          41.     In or about July 2019, Plaintiff began to have trouble accessing Plaintiff’s online
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13   Einstein account and online spreadsheet. To this point, Plaintiff was not made aware, nor did Plaintiff
                                          14   have any knowledge of the late payments by Einstein to other investors or any possible investigation
                                          15   into Einstein, Thomas, Becker, or any other of their entities.
                                          16          42.     Plaintiff called Mogensen to inquire about the access issues and discuss the investment.
                                          17   During that phone call Mogensen indicated that there were technical issues affecting access to the
                                          18   online Einstein account and spreadsheet. Mogensen also stated that Plaintiff would not be able to

                                          19   withdraw funds at this time.

                                          20          43.     Plaintiff attempted to contact Mogensen several times to inquire about Plaintiff’s

                                          21   investment and to withdraw funds from his account. Plaintiff was never able to access his online

                                          22   Einstein account after this point and never received any payment from Einstein, ESA, Mogensen, or

                                          23   any other related individual or entity.

                                          24                               SEC COMPLAINT AND RELATED LITIGATION

                                          25          44.     On or about August 30, 2019, the Securities and Exchange Commission (“SEC”) filed

                                          26   a Complaint (Case No. 2:19-cv-01515) against Thomas, Becker, Einstein, five Nevada entities (QSA,

                                          27
                                                                                                7
                                          28
                                                  Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 8 of 13




                                           1   LLC, Vegas Basketball Club, LLC, Vegas Football Club, LLC, Wellington Sports Club, LLC, and

                                           2   Welscorp, Inc), and other brokers involved in the scheme. Defendant ESA LTD, LLC was not named

                                           3   as a defendant in the SEC’s Complaint. Default judgments have been entered against Thomas, Becker,

                                           4   Einstein and the five other Nevada entities.

                                           5          45.     Several investors filed an involuntary Chapter 7 bankruptcy proceeding (Case No. 19-

                                           6   18056-abl) against Einstein and three of the Nevada entities, QSA LLC, Wellington Sports Club LLC,

                                           7   and Wellscorp, Inc. ESA LTD, LLC was not named as a debtor in the petition.

                                           8
                                                                                 FIRST CAUSE OF ACTION
                                           9               FRAUD - FRAUDULENT INDUCEMENT AND INTENTIONAL MISREPRESENTATION
                                          10
                                                      46.     Plaintiff repeats, realleges, and incorporates by reference all the above paragraphs of
                                          11
                                               this Complaint as though fully stated herein.
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12
                  TEL: (702) 337-3718
RANSOM PLLC




                                                      47.     On July 31, 2017, Plaintiff and Einstein entered into a Sports Advisory Agreement, and
                                          13
                                               on August 18, 2017, Plaintiff paid $100,023.84 to ESA.
                                          14
                                                      48.     Defendants, Mogensen individually and as an agent of ESA, made the following
                                          15
                                               fraudulent and false representations, both by omission, and by affirmative statements of fact, to
                                          16
                                               Plaintiff in order to induce Plaintiff to enter into the Sports Advisory Agreement and make an
                                          17
                                               investment (each a “Misrepresentation”):
                                          18
                                                      a.      In soliciting Plaintiff’s investment in 2017, Mogensen represented that the investment
                                          19
                                                              was legal and compliant with all gaming regulations and laws.
                                          20
                                                      b.      Mogensen represented that Plaintiff’s investment was to be used for sports betting.
                                          21
                                                      c.      Mogensen represented to Plaintiff that Einstein had a proprietary sports betting
                                          22
                                                              investment strategy.
                                          23
                                                      d.      Mogensen represented that Plaintiff’s investment would yield returns of over 1000%.
                                          24
                                                      e.      Mogensen represented that Plaintiff would be able to withdraw his investment after 120
                                          25
                                                              days, despite knowing that Einstein was late on payments and that funds were not
                                          26
                                                              available for withdrawal.
                                          27
                                                                                               8
                                          28
                                                  Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 9 of 13




                                           1          f.      Mogensen knew of the SEC investigation in early 2017 but failed to advise Plaintiff.

                                           2          49.     Defendant Mogensen knew at the time of each representation that Defendant

                                           3   Mogensen’s representation was false.

                                           4          50.     Defendants intended to induce Plaintiff to act in reliance upon each misrepresentation

                                           5   so Plaintiff would sign the Sports Advisory Agreement and invest Plaintiff’s money in the scheme.

                                           6          51.     To Plaintiff’s detriment, Plaintiff justifiably relied on these misrepresentations when

                                           7   he decided to sign the Sports Advisory agreement and invest in the scheme.

                                           8          52.     As a direct, proximate, and foreseeable result of Defendant’s acts and/or omissions,
                                           9   Plaintiff has been damaged in an amount in excess of $75,000.
                                          10          53.     As a direct, proximate, and foreseeable result of Defendants’ acts, Plaintiff has been
                                          11   damaged in excess of $75,000, and in an amount to be determined at the time of trial.
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12          54.     Defendants’ acts were committed with fraud, oppression, and/or malice, entitling
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13   Plaintiff to punitive damages pursuant to NRS 42.005 in an amount to be determined at trial.
                                          14          55.     As a direct, proximate, and foreseeable result of Defendants’ acts, it has become
                                          15   necessary for Plaintiff to secure the services of an attorney, and Plaintiff is entitled to recover
                                          16   attorney’s fees and costs incurred herein as damages.
                                          17                                      SECOND CAUSE OF ACTION
                                          18                                    NEGLIGENT MISREPRESENTATION

                                          19          56.     Plaintiff repeats, realleges, and incorporates by reference all the above paragraphs of

                                          20   this Complaint as though fully stated herein.

                                          21          57.     Defendants, Mogensen individually and as an agent of ESA, made the following false

                                          22   representations, both by omission and by affirmative statements of fact, to Plaintiff while attempting

                                          23   to secure Plaintiff’s investment in the which Defendants had a pecuniary interest (each a

                                          24   “Misrepresentation”):

                                          25           a.     In soliciting Plaintiff’s investment in 2017, Mogensen represented that the investment

                                          26                  was legal and compliant with all gaming regulations and laws.

                                          27
                                                                                               9
                                          28
                                                 Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 10 of 13




                                           1           b.     Mogensen represented that Plaintiff’s investment was to be used for sports betting.

                                           2           c.     Mogensen represented to Plaintiff that Einstein had a proprietary sports betting

                                           3                  investment strategy.

                                           4           d.     Mogensen represented that Plaintiff’s investment would yield returns of over 1000%.

                                           5           e.     Mogensen represented that Plaintiff would be able to withdraw his investment after 120

                                           6                  days, despite knowing that Einstein was late on payments and that funds were not

                                           7                  available for withdrawal.

                                           8           f.     Mogensen knew of the SEC investigation in early 2017 but failed to advise Plaintiff.
                                           9          58.     Defendants knew, should have known, or failed to take reasonable care in verifying or
                                          10   communicating each misrepresentation.
                                          11          59.     Defendants made each misrepresentation to induce or guide Plaintiff in the business
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12   transaction, e.g., sign the Sports Advisory Agreements and invest Plaintiff’s money in the scheme.
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13          60.     Plaintiff justifiably relied on these misrepresentations when he decided to sign the
                                          14   Sports Advisory Agreements.
                                          15          61.     As a direct, proximate, and foreseeable result of Defendants’ acts and/or omissions,
                                          16   Plaintiff has been damaged in an amount in excess of $75,000.
                                          17          62.     As a direct, proximate, and foreseeable result of Defendants’ acts, it has become
                                          18   necessary for Plaintiff to secure the services of an attorney, and Plaintiff is entitled to recover

                                          19   attorney’s fees and costs incurred herein as damages.

                                          20
                                                                                   THIRD CAUSE OF ACTION
                                          21                                    SECURITIES FRAUD – NRS 90.570
                                          22          63.     Plaintiff repeats, realleges, and incorporates by reference all of the above paragraphs

                                          23   of this Complaint as though fully stated herein.

                                          24          64.     Pursuant to NRS 90.295, the sale of the investment in the pooled sports betting fund

                                          25   managed by Einstein constitutes a security under the Nevada Securities Act.

                                          26

                                          27
                                                                                                  10
                                          28
                                                 Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 11 of 13




                                           1          65.       Defendants sold a security under the Nevada Securities Act without registering the

                                           2   securities in the State of Nevada, in violation of NRS 90.460.

                                           3          66.       Defendant ESA was not licensed to sell such securities in the State of Nevada.

                                           4          67.       Defendant Mogensen was not licensed to sell such securities in the State of Nevada.

                                           5          68.       Pursuant to NRS 90.570, in connection with the offer to sell or sale of a security, a

                                           6   person shall not, directly or indirectly: (1) employ any device scheme or artifice to defraud; (2) make

                                           7   any untrue statement of a material fact or omit to state a material fact necessary in order to make the

                                           8   statements made not misleading in the light of the circumstances under which they were made; or (3)
                                           9   engage in an act, practice or course of business which operates or would operate as a fraud or deceit
                                          10   upon a person.
                                          11          69.       The Sports Advisory Agreement constitutes an offer to sell a security in the state of
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12   Nevada.
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13          70.       The security was not exempt from registration under NRS Chapter 90.
                                          14          71.       In connection with the offer and sale of the security, Defendants made untrue
                                          15   statements of material fact or omitted to state material facts necessary to make these statements not
                                          16   misleading in the light of the circumstances under which they were made:
                                          17          a.        Defendants misrepresented, when soliciting Plaintiff’s investment in 2017, that the
                                          18                    investment into Einstein was legal and in full compliance with all laws and regulations.

                                          19          b.        Defendants misrepresented that the investment by Plaintiff would be used to bet on

                                          20                    legal and regulated sports games in Nevada Casinos.

                                          21          c.        Defendants represented to Plaintiff that Einstein had a proprietary sports betting

                                          22                    investment strategy.

                                          23          d.        Defendants represented that Plaintiff’s investment would yield returns of over 1000%.

                                          24          72.       The representations made by Defendants were false at the time they were made.

                                          25          73.       Defendants knew the representations were false at the time Defendants made the

                                          26   representations.

                                          27
                                                                                                 11
                                          28
                                                 Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 12 of 13




                                           1          74.     Plaintiff materially relied on Defendants’ representations when making his decision to

                                           2   sign the Sports Advisory Agreements and invest in the sports betting scheme.

                                           3          75.     Plaintiff reasonably relied on Defendants’ misrepresentations when investing to

                                           4   Plaintiff’s detriment. Defendants’ misrepresentations constitute an act, practice, or course of business

                                           5   which operated as a fraud on Plaintiff.

                                           6          76.     Defendants engaged in a course of conduct designed to conceal and prevent Plaintiff’s

                                           7   discovery of the false and fraudulent representations.

                                           8          77.     Defendants’ acts were committed with fraud, oppression, and/or malice, entitling
                                           9   Plaintiff to punitive damages pursuant to NRS 42.005 in an amount to be determined at trial.
                                          10          78.     As a direct, proximate, and foreseeable result of Defendants’ acts and/or omissions,
                                          11   Plaintiff has been damaged in an amount in excess of $75,000.
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12          79.     As a direct, proximate, and foreseeable result of Defendants’ acts, it has become
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13   necessary for Plaintiff to secure the services of an attorney, and Plaintiff is entitled to recover
                                          14   attorney’s fees and costs incurred herein as damages.
                                          15
                                                                                  FOURTH CAUSE OF ACTION
                                          16                                 CONVERSION - AGAINST ALL DEFENDANTS
                                          17
                                                      80.     Plaintiff repeats, realleges, and incorporates by reference all the above paragraphs of
                                          18
                                               this Complaint as though fully stated herein.
                                          19
                                                      81.     Defendants committed a distinct and intentional act of wrongfully exerting dominion
                                          20
                                               over Plaintiff’s property.
                                          21
                                                      82.     Defendants’ distinct and intentional act was committed in derogation, exclusion, or
                                          22
                                               defiance of Plaintiff’s rights, use, and enjoyment, or title in the property.
                                          23
                                                      83.     As a direct, proximate, and foreseeable result of Defendants’ acts, Plaintiff has been
                                          24
                                               damaged in excess of $75,000, and in an amount to be determined at the time of trial.
                                          25
                                                      84.     Defendant’s acts were committed with fraud, oppression, and/or malice, entitling
                                          26
                                               Plaintiff to punitive damages pursuant to NRS 42.005 in an amount to be determined at trial.
                                          27
                                                                                                 12
                                          28
                                               Case 2:21-cv-00985-JAD-NJK Document 2 Filed 05/24/21 Page 13 of 13




                                           1                                       PRAYER FOR RELIEF

                                           2      Plaintiff respectfully requests the Court grant Plaintiff the following relief against Defendants:

                                           3      •      For an award of damages to be determined at trial, in excess of $500,000;

                                           4      •      For an award of special damages in an amount to be determined at trial;

                                           5      •      For an award of punitive damages in an amount to be determined at trial;

                                           6      •      For pre and post judgment interest on all amounts owed;

                                           7      •      For an award of reasonable attorneys’ fees, and costs of bringing this action; and,

                                           8      •      For any other legal or equitable relief the Court may deem just and proper.
                                           9                                           JURY DEMAND
                                          10      Plaintiff demands a trial by jury.

                                          11
              HENDERSON, NEVADA 89074
               64 N. PECOS RD, STE 1100




                                          12      Dated: May 23, 2021
                  TEL: (702) 337-3718
RANSOM PLLC




                                          13
                                                                                         ___/s/ Jesse A. Ransom__________________
                                          14                                             Jesse A. Ransom, Esq.
                                          15                                             Nevada Bar No. 13565
                                                                                         64 N. Pecos Rd., Ste 1100
                                          16                                             Las Vegas, Nevada 89074
                                                                                         Telephone: (702) 337-3718
                                          17                                             Email: jesse@ransomlegal.com
                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27
                                                                                           13
                                          28
